IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-50517
                             Summary Calendar



SAMI HANNA, M.D.,

                                               Plaintiff-Appellant,

versus

T. ULF WESTBLOM et al.,

                                               Defendants,

T. ULF WESTBLOM, M.D.; DANNY
KASTNER, M.D.; WILLIAM BAILEY, M.D.;
RAJENDRA MOTAPLARTHI, M.D.,

                                               Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. W-99-CV-147
                         --------------------
                             May 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

           Sami Hanna, formerly employed as a staff cardiologist

with the Department of Veterans Affairs, Central Texas Health Care

System (“VA”) in Temple, Texas, and as an assistant professor of

medicine at the Texas A&M Health Sciences Center (“A&M”), appeals

the district court’s summary-judgment dismissal of his federal

civil rights action, pursuant to Bivens v. Six Unknown Named


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-50517
                                 -2-

Agents, 403 U.S. 388 (1971).       This court reviews the district

court’s grant of summary judgment de novo.          Hale v. Townley, 45
F.3d 914, 917 (5th Cir. 1995).

          Hanna urges that the district court erred in determining

that he failed to demonstrate a constitutional violation.               He

argues that he demonstrated a violation of his due-process rights

under the Fifth Amendment and a violation of his right to be free

from retaliation under the First Amendment.

          To the extent that Hanna seeks redress for damage to his

professional reputation, his due-process claim fails because injury

to reputation is not actionable under the Fifth Amendment.             See

Paul v. Davis, 424 U.S. 693, 712 (1976); Vander Zee v. Reno, 73
F.3d 1365, 1369 (5th Cir. 1996).    To the extent that Hanna contends

that he was denied due process when he was deprived of his property

interest in   his   continued   teaching   duties   at   A&M,   the   claim

similarly fails because the undisputed summary-judgment evidence

demonstrates that the decision to suspend Hanna from teaching

duties was not made by any of the defendants but was independently

made by officials at A&M.

          In connection with Hanna’s claim that his overly long

suspension and allegedly forced resignation from the critical care

unit of the VA violated his due-process rights, the claim fails

because, as a temporary employee, Hanna had no property interest in

his continued employment.   See McDonald v. City of Corinth, Texas,

102 F.3d 152, 155 (5th Cir. 1996); cf. Board of Regents v. Roth,

408 U.S. 564, 577-78 (1972).          Although Hanna conclusionally

asserts that he became a permanent employee, he has provided no
                              No. 00-50517
                                   -3-

competent summary-judgment evidence to contradict the defendants’

evidence that he served at the VA under a temporary appointment.

See also Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)(en banc).

              Alternatively, Hanna’s due-process claim fails, as does

his   First    Amendment   retaliation   claim,   because   Congress   has

provided a statutory framework for physicians employed by the VA to

utilize to seek redress for allegedly unconstitutional adverse

employment decisions, and this court has specifically held that

this regulatory scheme precludes a damages remedy in federal court.

See Heaney v. United States Veterans Administration, 756 F.2d 1215,

1217-20 (5th Cir. 1985); see also Bush v. Lucas, 462 U.S. 367, 378-

90 (1983).

              Hanna urges that he has been denied all access to the

internal procedures and administrative remedies afforded by the VA

and that his only recourse is a damages action in federal court,

but his argument is wholly lacking in evidentiary support. Hanna’s

own summary-judgment evidence demonstrates that although he was

denied further peer review because he had already received a

favorable outcome, he was advised that he could proceed with an

administrative EEO complaint, and the defendants have presented

evidence demonstrating that Hanna is actively pursuing this avenue

of relief.       Thus, he has not been precluded from pursuing his

administrative remedies.

              The district court did not err in dismissing Hanna’s

complaint, and its judgment is AFFIRMED.          Hanna’s argument that

rather than dismiss his suit, the court should have permitted him
                          No. 00-50517
                               -4-

to file an amended complaint or a submit a pleading pursuant to

Fed. R. Civ. P. 7(a) is facially frivolous.

          AFFIRMED.